EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Kuelbs on 6/4/2021.
The application has been amended as follows: 
Claim 1 has been replaced with
-- A terminal comprising: 
a receiver that receives first downlink control information used for scheduling a physical downlink shared channel (PDSCH) and second downlink control information used for scheduling a physical uplink shared channel (PUSCH); and 
a processor that determines a length of a symbol section that is allocated to the PDSCH by using first information, included in the first downlink control information, regarding a resource to be allocated, and determines a length of symbol section that is allocated to the PUSCH by using second information, included in the second downlink control information, regarding a resource to be allocated, 
wherein the length of the symbol section that is allocated to the PDSCH is different from the length of the symbol section that is allocated to the PUSCH. --

Claim 3 has been replaced with
-- A radio communication method for a terminal, comprising: 
receiving first downlink control information used for scheduling a physical downlink shared channel (PDSCH) and second downlink control information used for scheduling a physical uplink shared channel (PUSCH); and 
determining a length of a symbol section that is allocated to the PDSCH by using first information, included in the first downlink control information, regarding a resource to be allocated, and determining a length of symbol section that is allocated to the PUSCH by using second information, included in the second downlink control information, regarding a resource to be allocated, 38059962Application No. 16/782,696Docket No.: 17786-497002 
wherein the length of the symbol section that is allocated to the PDSCH is different from the length of the symbol section that is allocated to the PUSCH. --

Claim 5 has been replaced with
-- A base station comprising: 
a transmitter that transmits first downlink control information used for scheduling a physical downlink shared channel (PDSCH) and second downlink control information used for scheduling a physical uplink shared channel (PUSCH); and 
a processor that indicates a length of a symbol section that is allocated to the PDSCH by using first information, included in the first downlink control information, regarding a resource to be allocated, and indicates a length of symbol section that is allocated to the PUSCH by using second information, included in the second downlink control information, regarding a resource to be allocated, 
wherein the length of the symbol section that is allocated to the PDSCH is different from the length of the symbol section that is allocated to the PUSCH. --

Claim 6 has been replaced with
-- A system comprising a base station and a terminal, wherein: 
the base station comprises: 
a transmitter that transmits first downlink control information used for scheduling a physical downlink shared channel (PDSCH) and second downlink control information used for scheduling a physical uplink shared channel (PUSCH); and 
a first processor that indicates a length of a symbol section that is allocated to the PDSCH by using first information, included in the first downlink control information, regarding a resource to be allocated, and indicates a length of symbol section that is allocated to the PUSCH by using second information, included in the second downlink control information, regarding a resource to be allocated; and 
the terminal comprises: 38059963Application No. 16/782,696Docket No.: 17786-497002
a receiver that receives the first downlink control information and second downlink control information; and 
a second processor that determines the length of the symbol section that is allocated to the PDSCH by using first information, and determines the length of symbol section that is allocated to the PUSCH by using second information, 
wherein the length of the symbol section that is allocated to the PDSCH is different from the length of the symbol section that is allocated to the PUSCH. --

REASONS FOR ALLOWANCE
Claims 1-3, 5, and 6 are pending. Claim 4 was canceled via amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
As per claims 1 and 2, cited prior art, either alone or in combination, fails to adequately teach or suggest the claimed feature of:
wherein the length of the symbol section that is allocated to the PDSCH is different from the length of the symbol section that is allocated to the PUSCH.
As per claim 3, cited prior art, either alone or in combination, fails to adequately teach or suggest the claimed feature of:
wherein the length of the symbol section that is allocated to the PDSCH is different from the length of the symbol section that is allocated to the PUSCH.
As per claim 5, cited prior art, either alone or in combination, fails to adequately teach or suggest the claimed feature of:
wherein the length of the symbol section that is allocated to the PDSCH is different from the length of the symbol section that is allocated to the PUSCH.
As per claim 6, cited prior art, either alone or in combination, fails to adequately teach or suggest the claimed feature of:
wherein the length of the symbol section that is allocated to the PDSCH is different from the length of the symbol section that is allocated to the PUSCH.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 6/4/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464